Citation Nr: 1202585	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  10-37 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left calcaneal and tibial stress fracture with traumatic arthritis and heel spur.

2.  Entitlement to an evaluation in excess of 10 percent for right calcaneal and tibial stress fracture with traumatic arthritis and heel spur.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from September 1971 to September 1974, and August 1989 to November 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied increased evaluations for left and right stress fractures.

The Veteran requested a Board hearing, to be held at the RO, on his September 2010 VA From 9, Appeal to Board of Veterans' Appeals.  He then withdrew that request, and instead informed the RO that he desired a local hearing before a Decision Review Officer.  Such was scheduled for June 2011, but the Veteran then cancelled the hearing.  He did not request rescheduling, and his hearing request is considered withdrawn.

Although the Veteran has repeatedly referred to impairment of his knees in connection with the current appeal, he is not in fact service connected for any disability of either knee.  Claims for such have, in fact, been previously denied.  However, the Veteran informed the RO in September 2009 that he did not wish to file a reopened claim for either a left or a right knee disability at that time.

At this time there is no allegation or evidence of unemployment, and so inference of a claim for a finding of total disability based on individual unemployability is not appropriate as part of his appeal for higher evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Several VA examinations were conducted in August 2009; the request informed the examiner that the Veteran was seeking increased evaluations for left and right calcaneal and tibial stress fractures with traumatic arthritis and heel spur.  Joint (shoulder, elbow, wrist, hip, knee, and ankle) and Bones (fractures and bone disease) examinations were requested.  However, the examination request failed to adequately specify which joints were affected by currently service connected disabilities.  As a consequence, the examiner focused on and considered the Veteran's complaints of knee problems, as opposed to the actually service connected foot and ankle problems.  While the feet and ankles were examined, all findings of impairment and radiographic findings apparently involved the knees.  It is unclear  whether there is in fact any current functional impairment related to the feet and ankles, or radiographic evidence of degenerative changes other than those noted in the knees.  Remand is required for a new, more accurate and appropriately focused examination.

Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the medical center in Amarillo, Texas, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of March 2010 to the present.

2.  Schedule the Veteran for VA foot and joint examinations.  The examiner(s) must be informed that the service connected disabilities of left and right lower extremities are based on stress fractures of the feet and ankles, and do not include the knees.  The examiner(s) must perform all required tests, to include current x-rays of both feet and ankles.  The examiner(s) must then identify all current diagnoses of the feet and ankles, and must clearly state whether any such are related to the service connected stress fractures.  The examiner(s) must fully describe all functional impairment of the left and right feet/ankles.  

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


